Barclay, J.
This action is to recover the amount of a special tax bill for benefits assessed on account of the opening of an avenue in the city of St. Louis.
Defendants put in issue the plaintiff’s alleged facts.
At the trial the circuit court excluded the tax bill, the basis of the action, and also the published notice to *665property-owners, which formed essential parts of the plaintiff’s case.
At the close of the hearing the court declared that upon the evidence adduced plaintiff was not entitled to recover.
That instruction was clearly correct as the testimony then stood. The only real question in the record arises upon a consideration of the court’s rulings, excluding the material proofs offered by the plaintiff above mentioned.
Defendants now insist that those rulings are not reviewable, inasmuch as plaintiff’s motion for a new trial does not refer to them, or in any way complain of the exclusion of testimony. We find this point sustained by the record, and cannot justly ignore it.
The precise question was ruled in City of St. Louis v. Brewing Co. (1888), 96 Mo. 678; 10 S. W. Rep. 477, and Savings Institution v. Jacoby (1888), 97 Mo. 617; 11 S. W. Rep. 256, conforming to earlier cases involving the same principle. Railroad v. Clark (1878), 68 Mo. 371; Hill v. Alexander (1883), 77 Mo. 296; Giddings v. Ins. Co. (1886), 90 Mo. 272.
Matters of exception occurring at the hearing on the circuit do not fall under the reviewing power of this court, unless first called to the attention of the trial court for correction. Revised Statutes, 1889, sec. 2302, same as sec. 3774 in 1879.
. Putting aside the questions arising from the action of the court in rejecting plaintiff’s offers of proof there remains nothing calling for further remark. The judgment is affirmed.
Chief Justice Sherwood, Black and Brace, JJ., concur.